Citation Nr: 0516616	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a March 2004 VA Form 21-4138, the veteran appears to be 
raising claims for peripheral vascular disease and 
respiratory problems. These issues are referred to the RO for 
clarification and appropriate action.

In August 2003, the case was remanded for further 
development. The matter is now before the Board for final 
appellate review.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development with respect to the issue have been accomplished.

2.  Skin disorder findings in service were acute and 
transitory. No skin pathology is shown by the evidence until 
many decades following separation, and there is no evidence 
of a nexus between the current skin disorder and the in-
service disability.


CONCLUSION OF LAW

A chronic skin disability was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, and RO 
correspondence, in particular a notification of January 2003, 
and a VCAA letter dated in February 2004, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claims, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf. Moreover, 
since the veteran was informed of the evidence that would be 
pertinent to his claims and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

The Board notes that the veteran filed his claim in 1999, 
prior to the enactment of the VCAA. The Board undertook 
development in January 2002, and with invalidation of the 
Board's development of cases, the case was remanded to the RO 
in August 2003 for further development. In February 2004, the 
RO provided the veteran with a VCAA notification letter, then 
the RO also readjudicated the veteran's claim on a de novo 
basis in October 2004, following compliance with the notice 
requirements of the VCAA and implementing regulations. There 
is no indication or reason to believe that its decision would 
have been different had the claim not been previously 
adjudicated. In the Board's opinion, the RO properly 
processed the claim after complying with the notice 
requirements of the VCAA and the implementing regulations. 
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record also reflects that service medical records, and 
all identified post-service records have been obtained, and 
the veteran has been afforded appropriate VA examination. 
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim. The Board is also unaware of any such evidence. 
The record on appeal demonstrates the futility of any further 
evidentiary development on these issues, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claims. Thus, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations. 

II.  Factual Background

The record contains voluminous VA and private treatment notes 
from 1996 to the present, for various conditions. Only the 
salient records will be discussed below.

The service medical records reflect that on December 1965 
pre-induction examination, the physician's summary noted that 
the veteran had fungus infection of the foot. On a February 
1966 induction examination, no skin abnormalities were noted. 

In February 1966, about two weeks after induction, a skin 
rash was noted and assessed as fungus. The veteran was 
referred to the dermatology clinic. Dermatological consult 
noted dermatitis on the inner long arch of the right foot 
that was chronic. There was none elsewhere. Impression was of 
probable neurodermatitis. A month later, it was noted that 
foot dermatitis persisted and was still excoriating. The 
veteran reported a family history of atopic dermatitis and a 
history of asthma. He complained of a rash on his feet, and 
that every time he wore boots his feet became swollen and 
developed pruritic vesicles. Diagnosis was neurodermatitis. 
The veteran was treated with various medications, and in June 
1966, he developed new blisters along the side of the foot. 
Two weeks later in June, his feet were noted to be doing 
better.

A July 1966 clinical record summary reflects that during the 
second week of basic training, the veteran developed 
dermatitis on the top of his feet which worsened, and he was 
hospitalized for two weeks in June of 1966. He cleared well 
with therapy, and patch tests of the boot materials were 
negative. A permanent L-3 profile was initiated to remove the 
veteran from infantry training, and he was assigned to 
Supply. Despite less walking and running, he had not done 
well. The veteran was advised of his eligibility for 
discharge because of his atopic background despite the fact 
that the immediate cause of discharge began after entry into 
service. Examination was within normal limits except for 
erythematous scaling eruption of dorsum of feet with some 
vesiculation in the arch of the foot. KOH preps were negative 
for fungus. His condition was noted as satisfactory. 
Diagnosis was atopic dermatitis, manifested by dermatitis of 
the feet. In July 1966, he was immediately suspended from 
military training pending separation from military service on 
a medical board.

A July 1966 Addendum indicated that during hospitalization 
the veteran stated that he had a small area of dermatitis of 
the feet prior to his induction, but not as severe as the 
current exacerbation.

In July 1966, a Medical Board determined the veteran should 
be separated for diagnosis of atopic dermatitis, manifested 
by dermatitis of the feet. He was deemed unfit for retention 
in the Military service, and was separated in August 1966. 

Private treatment notes from October 1996 to 1999 reflect 
that in April 1997 the veteran was noted with a rash 
involving the left foot and ankle. It was assessed as 
consistent with stasis dermatitis, and his weight was noted 
as 360.

In November 1999, the veteran filed a claim of entitlement to 
service connection for venous stasis dermatitis of both legs 
and feet.

Private and VA treatment records from 1995 to the present 
reflect continuing treatment for various conditions, 
including cellulitis of the legs and venous stasis dermatitis 
of the feet.

The veteran underwent VA examination in July 2000. The 
examiner noted detailed review of the C-File. The examiner 
noted that in the early 1990's, the veteran was mainly 
treated for venous stasis dermatitis of the lower legs and 
feet, with mention of onychomycosis of the toenails.

On review of the veteran's service medical records, the 
examiner noted that there was mention of probable 
neurodermatitis, and a July 1966 medical board revealed 
dermatitis of the top of the feet, with a diagnosis of atopic 
dermatitis manifested by dermatitis of the feet. The veteran 
reported a history of asthma as a child which flared on some 
occasions in his adult life. He had a rash on his feet during 
the military, but over the past few years, he had developed a 
rash on his legs. 

Physical examination revealed that the presence of marked 
stasis dermatitis with erythema on the lower extremities, 
which was confluent and circumferentially involved both 
distal lower legs, left greater than right, extending into 
the dorsum of the left foot. It was quite erythematous on the 
left. The examiner noted diagnoses of monilial skin 
infections involving the axilla and intertriginous areas of 
the perineum, stasis dermatitis of both lower extremities, 
left greater than right, bilateral tinea pedis, and 
onychomycosis involving the large toenails bilaterally.

The examiner concluded that the veteran's overriding current 
dermatologic problem was stasis dermatitis. There was no 
evidence that it was present while he was in the military in 
1966. The examiner then opined as follows: "I do not think 
that his stasis dermatitis is related to his previous atopic 
dermatitis with superimposed neurodermatitis."

In a July 2000 rating decision, the RO denied service 
connection for stasis dermatitis of both lower extremities 
(claimed as rash and blisters on feet) on the basis that 
recent medical opinion failed to confirm a nexus between the 
currently diagnosed stasis dermatitis and the atopic 
dermatitis noted in service.

In an October 2001 VA Form 9, substantive appeal, the veteran 
argued that there was a nexus between his atopic dermatitis 
in service and the current stasis dermatitis. He cited to 
Dorland's Medical Dictionary, 23rd Edition, and provided 
definitions of atopic dermatitis, stasis dermatitis, and 
eczematous dermatitis, arguing that both types of dermatitis 
were characterized by the same symptoms in the early stages.

The case was remanded by the Board in August 2003, and the RO 
obtained additional VA and private records reflecting 
continued treatment of various disorders, including stasis 
dermatitis and cellulitis in recent years.

A Social Security Administration (SSA) disability 
determination dated in March 2001 reflects an award of 
disability on the basis of primary diagnosis of 
osteoarthritis and allied disorders, with secondary diagnosis 
of respiratory disorders. Medical records associated with the 
veteran's Social Security file show diagnoses and treatment 
of various disorders, including cellulitis and venous stasis 
dermatitis.

In several statements including those in July 2004, March 
2005, and April 2005, the veteran and his representative 
argue that service connection for the current skin disorder 
is warranted.

III.  Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims, 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has also held 
that, alternatively, either or both of the second and third 
elements under 38 C.F.R. § 3.303(b) (2004) can be satisfied 
by the submission of (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  McManaway v. West, 13 Vet. 
App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997). 

The Court has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology. McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court also 
held that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. The Court indicated that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim. The Court stated that in Savage it held that 
38 C.F.R. § 3.303 does not relieve a claimant of the burden 
of providing a medical nexus. Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology. Until the claimant presents competent medical 
evidence to provide a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim. Voerth, 13 Vet. App. at 120.


IV.  Analysis

The objective medical evidence does not reflect the current 
present of the same skin condition was noted in service. 
Notwithstanding the veteran's subjective account of having 
continued dermatitis after separation in 1966 to 1996, there 
is no medical evidence that objectively associates the 
present diagnosis with the diagnosis in service, or the 30-
year period after service. There is no evidence of treatment 
for any skin disability after separation in 1966, until about 
30 years later in 1996, when the evidence shows venous stasis 
changes and treatment for a diagnosis of venous stasis 
dermatitis. This lengthy period without any objective medical 
evidence of complaints or treatments is also evidence that 
there has been no continuity of symptomatology of the in-
service disability. 

The Board recognizes the appellant's recent arguments in the 
April 2005 Written Brief Presentation that the VA examiner's 
opinion is equivocal. The Board does not agree. Although the 
examiner did not use the term "at least as likely as not" 
in the examination, this in no way renders the opinion 
equivocal. Remanding the case for recitation of these words 
in the opinion would merely delay resolution of the appeal in 
order to exalt form over substance. See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). In this 
case, the examiner clearly found no relationship of the 
current disability to service, and supported the findings 
with adequate rationale.  Specifically, the examiner noted 
that the current skin disorder is a different diagnosis that 
that noted in service, and that the pathology is otherwise 
unrelated.

The Board notes the appellant's assertions that VA failed to 
advise him as to whether lay or buddy statements could 
substantiate the claim. The Board reiterates that the Court 
has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such a condition. Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997). A layperson is competent 
to testify only as to observable symptoms. See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995). Thus even if the veteran 
had provided buddy statements for the 30-year period between 
service and the 1996 treatment notes for a skin disorder, 
such statements would not be competent medical evidence 
because laypersons are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Thus, any 
failure by VA to advise the veteran of this is harmless 
error, and has resulted in no prejudice to the veteran.  As 
noted, there the medical diagnoses are found to be different 
and unrelated by the competent clinical evidence.

The Board also recognizes the veteran's allegations of 
entitlement based on the similarity of manifestations as he 
interpreted from medical definitions. However, his statements 
are not competent evidence of causality. As a layperson, he 
is not competent to give a medical opinion on diagnosis or 
etiology of a disorder. LeShore v. Brown, 8 Vet. App. 406 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).

The Board finds, therefore, that the weight of the credible 
evidence shows that any current skin disability is unrelated 
to service. As the preponderance of the evidence is against 
the claim, the benefit-of- the-doubt rule is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a skin disability is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


